FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50064

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01158-VBF

  v.
                                                 MEMORANDUM *
CLEMENTE MALDONADO-JULIAN,
a.k.a. Adolfo Bernabe, a.k.a. Marcial
Clemente,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Clemente Maldonado-Julian appeals from his guilty-plea conviction and 30-

month sentence for being an illegal alien found in the United States following




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326.

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Maldonado-Julian’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Maldonado-Julian waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, with the exception of the court’s

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), discloses no arguable

grounds for relief as to Maldonado-Julian’s plea or the criminal history category

calculated by the court. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    11-50064